             Case 3:20-cv-01260-MEM Document 40 Filed 08/04/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 JANE DOES I, II, III, et al.,               :

                      Plaintiffs             :   CIVIL ACTION NO. 3:20-1260

             v.                              :        (JUDGE MANNION)

 EUGENE SCALIA, United States                :
 Secretary of Labor, et al.,
                                             :
                     Defendants


                                       ORDER

        Based upon the hearing held on Friday, July 31, 2020, the following

schedule for briefing will be followed:

        1. Plaintiffs shall have until August 14, 2020 to file their briefs which

              shall not exceed 25 pages.

        2. Defendants shall have until August 21, 2020 to file their briefs which

              shall not exceed 25 pages.

        3. Reply briefs shall be filed on or before August 26, 2020 and shall

              not exceed 7 pages.

                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: August 4, 2020
20-1260-04
